Maoeablane, J.
This is a statutory action to collect delinquent taxes upon certain real estate in the town of Kirkwood in St. Louis county.
Defendant tendered, and paid into court, all the taxes except that levied for road purposes. ' He defends against this tax on the ground that the property within the limits’ of the town of Kirkwood is exempt from taxation for general county road purposes.
The town of Kirkwood is incorporated under a special charter .which makes no provision for exempting the property within its territory, from taxation for such purpose. Acts 1864, p. 415; Acts of 1869, p. 124. The general law relating to villages, it is true, exempts property within the corporate limits of “such towns” from taxation for county road purposes. Section 1674, R. S. 1889. By the designation, “such towns,” is clearly meant the villages incorporated under article 6, chapter 30, of the general law, of which said section is a part. State ex rel. v. Railroad, 90 Mo. 166, sec. 6570, subdiv. 12.
But it is said that such exemption is found under section 8553.
That section provides:
“ Where any city or town has or may become incorporated under a special charter, or under a general law authorizing cities to become incorporate, no requisition, in labor or in money, from the citizens thereof, or property within said corporation, shall be required to improve roads in the country different from the grant in the charter, but they shall be required to work and pay a tax to improve the streets and roads, and such *450improvements as shall be specified in their charter, or within the limits of the incorporation, so long as the charter or corporation shall remain in full force.”
That section is found under the chapter concerning township organization and refers to cities and towns located in counties which have adopted such plan of government. It was only intended, as far as could be done, to conform the law in cities located in counties under township organization to the general law, in respect to the obligation of citizens and taxpayers to contribute to the expense and labor necessary to keep up and improve the public roads and streets.
But, assuming that the section has general application to all cities and towns in the state, it only purports to exempt them from paying county road taxes when their charters, or the general law by which they are governed, exempts them.
This is made clear by section 7814-of the general road law. This section, after requiring county courts to levy a tax for road purposes on all property taxable bylaw, provides, that “no road-tax or labor shall be levied on the property or the inhabitants of any city, town or village, the corporate laws of which exempt such persons and property from such road-tax.”
An exemption from taxation must be clear and unambiguous and should not be created by implication. Scotland Co. v. Railroad, 65 Mo. 134.
Defendant next insists that article 4 of chapter 140 is obnoxious to the constitutional provision which forbids special legislation. This objection goes to the rate of the levy rather than to, the power to levy, as heretofore discussed.
The article provides for working roads in certain counties. It permits a higher rate for road taxes than is allowed by the law applicable to most counties in the state. The article is made to apply to “all counties *451wherein the assessed valuation of property, is fifteen million dollars or more, and wherein there are more than one hundred and fifty miles of macadamized and graveled roads.” R. S. 1889, see. 7895.
It is said that this is a special law for the reasons that the county of St. Louis is, and at its passage was, the only county in the state to which it can apply. That may be true as a fact, though it does not so appear from the record, but admitting it to be so the law is not necessarily special for that reason. Counties having one hundred and fifty miles of macadamized roads would require, to keep them in repair, a greater proportion of the revenue, than is required in counties generally. The classification, therefore, for legislative purposes, is a proper one. The law relates to every existing county of the designated class and to every county that may, in the future, come into the class. It has a prospective operation. Under these tests the article must be held to be a general law and not obnoxious to section 53, article 4 of the state constitution. State ex rel. v. Miller, 100 Mo. 439; State ex rel. v. Wofford, 121 Mo. 69; Dunne v. Railroad, 131 Mo. 4; State ex rel. v. County Court, 128 Mo. 435. The judgment is affirmed.
All concur.